Citation Nr: 9922639	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  90-51 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  The propriety of the initial 10 percent rating assigned 
for the service-connected chondromalacia of the right 
patella.




REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1989 rating decision of the 
RO.  In July 1991, the Board remanded the case for additional 
development of the record.  In an April 1993 decision, the 
Board granted service connection for chondromalacia of the 
right patella and denied service connection for PTSD.  The 
veteran appealed the PTSD issue to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court").

In a December 1994 order, the Court vacated the April 1993 
Board decision and remanded the case for further development 
and adjudication with respect to the issue of service 
connection for PTSD.  In March 1995, the Board remanded the 
PTSD issue for additional development.  

In June 1997, the Board again denied service connection for 
PTSD, and the veteran again appealed to the Court.  In a 
March 1999 order, the Court granted a Joint Motion for 
Remand, vacating the Board's decision and remanding for 
additional proceedings.  

During the course of the initial Court litigation, the RO, in 
a May 1993 rating decision, effectuated the Board's grant of 
service connection for chondromalacia of the right patella 
and assigned a 10 percent rating, effective on November 3, 
1988.  The veteran perfected a timely appeal of this issue.  



REMAND

In the joint motion, it was noted that treatment records from 
the Martinsburg, West Virginia, VA Mental Hygiene Clinic were 
counter-designated for the record before the Court.  Several 
records which predated the Board's decision were not in the 
veteran's claims folder at the time of the Board's decision.  
Thus, a remand was necessary for VA's consideration of these 
records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, it was determined in the joint motion that, "in 
light of these new records and all of the other evidence of 
record, a new VA examination should be conducted, which 
should comply with the instructions set forth in the Board's 
March 30, 1995[,] remand."  

Regarding the propriety of the rating for the veteran's right 
knee disability, the most recent examination report is nearly 
three years old.  Further, as the case being called to the 
Board in light of the Court's remand of the PTSD issue, it is 
not clear whether the right knee issue was ready for final 
appellate consideration.  Regarding this issue, the Court 
recently recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In the case of an initial rating, 
separate ratings can be assigned for separate periods of 
time-a practice known as "staged" rating.  Thus, the RO 
should consider whether a "staged" rating is warranted for 
the veteran's service-connected right knee disability.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him since service for PTSD and 
since September 1996 for his service-
connected right knee disability.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  Then, the RO should schedule the 
veteran for comprehensive VA 
psychological testing, including the 
preparation of a complete personality 
profile.  

3.  After the completion of the 
foregoing, the veteran should undergo a 
special examination by a board of two 
psychiatrists who have not previously 
examined him for the purpose of 
ascertaining whether a current diagnosis 
of PTSD is sustainable under either the 
DSM-III or DSM-IV criteria, or both.  
Each examiner should separately review 
the diagnosis of PTSD under both the DSM-
III and DSM-IV criteria and make separate 
findings under each standard with regard 
to each of the following:

(1)  If PTSD is found, the examiner 
should specifically itemize all of 
the symptoms which support the 
diagnosis.

(2)  If PTSD is found, the stressors 
which formed the basis for the 
diagnosis should be indicated, as 
should the source of the information 
relied upon in ascertaining the 
stressful consequences of each 
stressor. 

(3)  If a diagnosis is sustainable 
under one standard but not under the 
other, the panel should so state.  A 
detailed explanation should be 
provided.

It is imperative that the claims folder 
be reviewed carefully by each examiner.  
The conclusions stated by the examiners 
should reflect consideration of both 
current findings and information reported 
in the file.  

4.  The RO also should schedule the 
veteran for comprehensive VA orthopedic 
examination to determine the current 
severity of his service-connected 
chondromalacia of the right patella.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
report detailed clinical findings and 
comment specifically on the likely degree 
of disability attributable to the 
service-connected right knee disability.  
The examiner also should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected right knee disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the right knee exhibits 
weakened movement, excess fatigability, 
or incoordination.  A complete rationale 
for any opinion expressed must be 
provided.  

5.  After undertaking any additional 
development deemed warranted, including 
any indicated stressor development, the 
RO should review the issues on appeal.  
In reviewing the issue of service 
connection for PTSD, the RO must consider 
the provisions of 38 U.S.C.A. § 1154(b), 
as discussed in Collette, 82 F.3d at 392-
3, and Cohen v. Brown, 10 Vet. App. 128, 
137-8.  In reviewing the rating of the 
right knee disability, the RO must 
consider the Court's decision in 
Fenderson v. West.  Furthermore, the RO 
must consider the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) 
regarding 38 C.F.R §§ 4.40 and 4.45.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  










